DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
This action is in reply to the communication filed on October 4, 2021.
Claim 1 has been amended and is hereby entered.
Claims 1, and 4 – 17 are currently pending and have been examined. 
This action is made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the 

Claims 1 and 4 - 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention.
Claim 1 has been amended to recite the limitation “a ratio of a thickness of the heat resistant fiber assembly to a fiber length is less than 10%.” Applicant points to paragraphs [0026, 0046, and 0058] along with Example 2 for support for this limitation. [0046] teaches that the thickness of the fiber assembly with respect to the fiber length is 10% or more, which is the opposite of what is claimed. Applicant notes that the specification describes thinner thicknesses and longer lengths so it would be possible to pick and choose a length and a thickness within the taught range that would have a ratio of less than 10%. However, paragraph [0046] teaches that the ratio is 10% or more to avoid the failure of the fiber assembly due to the falling of the fibers, and therefore one of ordinary skill in the art would not consider less than 10% to be inherently supported. While Example 2 shows a single case where the ratio of thickness of the heat resistant fiber assembly to a fiber length is 7.9%, this is not seen as sufficient to provide support for the entire range. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 4 - 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yukie (JP2012041644, as evidenced by the previously provided machine translation) in view of Kimura (US20090130939).
As per claims 1, 4, 6 – 11, 13 and 14 Yukie teaches:
A heat resistance fiber assembly containing heat resistant fibers which have a 
And the fibers are bonded together ([0014] teaches that the nonwoven may include a spunbond nonwoven fabric, a needle punched nonwoven fabric and that a heat pressing step may be added to the nonwoven fabric if desired.)
The heat resistant fibers have a single fiber fineness of 1.7 to 15.0 dtex ([0033]: “As long as the amorphous PEI-based fibers constituting the flame-retardant nonwoven fabric of the present invention can be subjected to a nonwoven fabric manufacturing process, the fineness is not particularly limited… a single fineness may be about 0.8 – 15.0 dtex.”)
Yukie teaches that the nonwoven fabric is heated and part of all of the amorphous PEI fibers are thermally fused (Claim 5) but Yukie does not teach:
Wherein the heat resistant fibers have a fiber bonding ratio of 40 – 65% and a middle region when the cross section is divided into three equal regions has a fiber bonding ratio of 10 – 85% and the fiber bonding ratio has a uniformity of 10% or less.
The heat resistant fiber assembly has a thickness of 1 mm to 100 mm
A ratio of a thickness of the heat resistant fiber assembly to a fiber length is less than 10%
Kimura teaches thermally adhesive fibers in an aggregate nonwoven structure (Abstract) which is suitable for use in application requiring thermal insulation ([0108]), which is the same 
Wherein the heat resistant fibers have a fiber bonding ratio of 40 – 65% and a middle region when the cross section is divided into three equal regions has a fiber bonding ratio of 10 – 85% and the fiber bonding ratio has a uniformity of 10% or less ([0070 – 0072]: “The thermal adhesive fibers under moisture are melted to bond the fibers constituting the fiber aggregate nonwoven structure, and the bonded fiber ratio is not more than 85% (e.g. about 1 to 85%)… It is preferably that the bonded fiber ratio in each of three areas in the cross section of the shaped product be within the above-mentioned range… In addition, the difference between the maximum and minimum of bonded fiber ratios in each of the three areas is not more than 20%.”)
The heat resistant fiber assembly has a thickness of 1 mm to 100 mm ([0088]: “The thickness of the… product of the present invention… can be selected from the range of about 1 to 100 mm, for example.”)
A ratio of a thickness of the heat resistant fiber assembly to a fiber length is less than 10% (Examples 9 and 10 teach fibrous assemblies with fiber lengths of 51 mm and thicknesses of 2.757 and 1.208, respectively. This results in a ratio of 5.4% and 2.4%.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to thermally fuse the fibers of Yukie in an amount and uniformity as taught by Kimura. One of ordinary skill would have been motivated to make this modification because Kimura teaches that by uniformly bonding the fibers across the cross section in the claimed fiber bonding ratio provides a nonwoven structure with high bending stress that is light 
Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide an assembly of Yukie with a thickness of Kimura. One of ordinary skill would have been motivated because Kimura teaches thickness within 1 mm to 100 mm provide a good balance of hardness and handling ([0088]).
Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide an assembly of Yukie with the ratio of the thickness of the heat resistant fiber assembly to a fiber length less than 10% as claimed because the prior art combination teaches fiber lengths and thicknesses where a ratio of less than 10% can be chosen, and in Table 2, Kimura teaches that fiber assemblies with ratios less than 10% preform suitably under the shape retention property test
As per claim 5, Yukie teaches:
The heat resistant fiber assembly having an apparent density of 0.03 g/cm3 to 0.7 g/cm3 (Yukie provides several examples of produced fabrics in Table 1, where the basis weight and thickness are taught. Apparent density can be calculated by dividing the basis weight by the thickness. Example 3 has an apparent density of .08 g/cm3 and Example 4 has an apparent density of .09 g/cm3.)
As per claim 12, Yukie teaches:
The heat resistant fibers have a mean fiber length of 10 mm to 100 mm  ([0034]: “The fiber length is not particularly limited, but is preferably about 10 mm – 102 mm.”)
As per claims 15 – 17, the prior art combination is silent with respect to the properties of flexural stress and tensile strength. However, as the prior art combination teaches a heat resistant fiber assembly with the glass transition temperature and bonding level claimed, the properties of . 

Response to Arguments
Applicant's arguments filed October 4, 2021 have been fully considered but they are not persuasive.
Applicant argues that Kimura teaches away from a ratio of a thickness of the heat resistant fiber assembly to a fiber length less than 10%. Examiner respectfully disagrees. As shown above, Examples 9 and 10 of Kimura have ratios within the claimed range, and the resulting webs preformed suitably under the shape retention property test, as shown in Table 2. Examiner also notes that the cited paragraph of Kimura (i.e. [0077]), appears to provide similar teachings to [0046] of the instant application.

Conclusion
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA N CHANDHOK whose telephone number is (571)272-5780.  The examiner can normally be reached on Monday through Friday from 6:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571) 270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PETER Y CHOI/Primary Examiner, Art Unit 1786